COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                         EL PASO

FABIAN DOUGLAS CASTANEDA,                          )
                                                   )            No. 08-12-00167-CR
               Appellant,                          )
                                                   )        Appeal from the 83rd District
vs.                                                )
                                                   )        Court of Pecos County, Texas
THE STATE OF TEXAS,                                )
                                                   )            (TC#P-2377-83-CR)
               State.                              )
                                                   )


                                           ORDER

       The Appellant’s brief in the above styled and numbered cause was due March 15, 2013,
the Court having granted an extension, on its own motion, until such date. However, as of this
date no brief or motion for extension of time has been filed.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before May 17,
2013.

       IT IS SO ORDERED this 17th day of April, 2013.


                                             PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.